Dove, J. A claim in the amount of $370.00 for 37 grave markers, which were purchased by respondent, was filed on June 30, 1965. A joint motion has been filed submitting this matter on stipulation, which in substance is as follows: (1) The report of the Illinois Veterans’ Commission to the Illinois Attorney General, dated July 14, 1965, (a copy of which is attached hereto, marked Exhibit A, and by this reference incorporated herein and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. (2) That claimant’s claim totaling $370.00 is justly due and owing to claimant by respondent. Based upon the stipulation and the Departmental Report filed herein, an award is hereby made to claimant in the amount of $370.00.